Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 01/14/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Interview Statement
Applicant’s summary of the interview on January 6, 2021, has been reviewed and is complete and accurate.
Status of Claims
Claims 1-14 are currently under examination. Claims 11-14 are new claims.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2014-222534, filed 10/31/2014 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections

Response to Arguments
Applicant’s responses and arguments filed 01/14/2021 regarding claim rejections under 35 USC 112 and 103 have been fully considered and found not persuasive for the following reasons.
Regarding claim rejections under 35 U.S.C. 112(a) and 112(b), Applicant amended the independent claims with new subject matter to the claims with “the processing circuitry is configured to calculate corresponding to a sampling point being shifted by two or more of the predetermined sampling interval from an immediately previous sampling point while skipping calculating reading positions for acquiring reception data being shifted by one of the 2Application No. 14/920,147Reply to Office Action of September 14, 2020predetermined sampling interval” to clarify the claims and changing the scope of the claims. The support of the amendments are found with the Figs. 4A, 4B, 5 and 7A-7C for the shifting of the reading positions with skipping calculating other reading positions (Figs.7a-7C shifting 5,6 to 9, 10 and skipping 7, 8) therefore reducing the calculation process to the speed of the interpolation of the delay times for each sampling point.
Applicant argues (on pages 12-14) that the references of record for independent claims 1, 8 and 10 as amended do not teach the amended limitations. Since new subject matter is introduced by amendments, the examiner therefore fully considered the amendments and performed new search to address the new subject matter directed to the delay time interpolation with shifting the register addresses or reception positions for the different sampling points to calculate a sequence of reading positions allowing the determination of the delay time of each sampling point for each of the transducer elements. New consideration and search found no reference or prior art disclosing the calculation of reading positions or register addresses for position data and shifting sampling data more than one sampling interval for performing interpolation of the delay time while using shift register with memory for storing and shifting rd ¶) similarly to Fujiki with a global shift of one sampling point while Suzuki teaches a global shift of register positions between two sample points being shifted by more than one sampling interval without the processing circuitry “skipping” the calculation of “reading positons” or register position within the memory or the data register for reception data already used for the previous sampling position as claimed within the independent claims. The closest references found are Fujiki (Foreign Patent JP 2004-166745 A with DERWENT front page; Pub.Date 06/17/2004; Fil.Date 11/15/2002) in view of evidential reference Suzuki (USPN 5684484; Pat.Date 11/04/1997; Fil.Date 05/11/1995), in view of Viola et al. (2008 IEEE Trans. Ultrason. Ferroelectr. Freq. Control 55:2084-2091; Pub.Date 2008) and in view of evidential reference Amemiya et al. (Foreign Patent JP 1993-184568 A; Pub.Date 07/27/1993; Fil.Date 01/14/1992) without the “calculating reading positions”, “a sampling point being shifted by two or more of the predetermined sampling interval from an immediately previous sampling point” and “while skipping calculating reading positions for acquiring reception data being shifted by one of the predetermined sampling interval” as combined in the instant amended independent claims 1, 8, 10 and new claim 12. 
Therefore, Applicant’s arguments regarding the amended limitations are persuasive and the claim rejections under 35 U.S.C. are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct a typographic error:
claim 13, wherein when overlapping reading positions are determined, 
the tap control circuit controls the multiplexer such that pieces of reception data corresponding to the overlapping reading positions are inputted to the multiplication circuit without being newly read from the memory circuitry and reception data corresponding to 9Application No. 14/920,147 Reply to Office Action of September 14, 2020 those of the calculated first reading positions other than overlapping reading positions are inputted to the multiplication circuit after being read from the memory circuitry. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
The closest references found are Fujiki (Foreign Patent JP 2004-166745 A with DERWENT front page; Pub.Date 06/17/2004; Fil.Date 11/15/2002) in view of evidential reference Suzuki (USPN 5684484; Pat.Date 11/04/1997; Fil.Date 05/11/1995), in view of Viola et al. (2008 IEEE Trans. Ultrason. Ferroelectr. Freq. Control 55:2084-2091; Pub.Date 2008) and in view of evidential reference Amemiya et al. (Foreign Patent JP 1993-184568 A; Pub.Date 07/27/1993; Fil.Date 01/14/1992) teaching the interpolation process for interpolation data for sample points separated by two or more predetermined sampling intervals without the specific “calculation” of “reading positions” or register addresses corresponding to sampled received data being stored in a registered memory, and the step of “skipping calculation” of the reading positions corresponding to the one being shifted of only one sampling interval. No prior art was found to disclose at least this step of “skipping calculation” for specific reading positions as already being read and used for the previous interpolation calculations. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claims 1, 8, 10 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785